Citation Nr: 0504470	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back strain.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left anterior cruciate ligament 
reconstruction with degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left knee 
injury with instability.  

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from February 1982 to May 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In October 2003, the RO denied entitlement to an evaluation 
in excess of 20 percent for the veteran's service-connected 
left anterior cruciate ligament repair with degenerative 
changes.  Instead, the RO granted an additional 10 percent 
evaluation for residuals of a left knee injury with 
instability under a separate Diagnostic Code.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, both issues 
continue before the Board for the purpose of appellate 
review.  

In August 2003, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  

In July 2004, the veteran testified at a videoconference 
hearing held with the undersigned Veterans Law Judge.  

That month, the veteran waived initial RO consideration of 
new evidence submitted in conjunction with the foregoing 
hearing.  38 C.F.R. § 20.1304 (c) (2004).  

It appears that the veteran is seeking service connection for 
an acquired psychiatric disorder claimed as secondary to pain 
associated with service-connected orthopedic disabilities.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for a cervical spine 
disorder claimed as secondary to a service-connected left 
knee disability, an evaluation in excess of 20 percent for 
the service-connected left anterior cruciate ligament 
reconstruction with degenerative changes, an evaluation in 
excess of 10 percent for the service-connected residuals of a 
left knee injury with instability, and a TDIU rating are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The service-connected low back strain is shown to be 
manifested by a disability picture that more nearly 
approximates that of a severe functional loss.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent, but not higher, for the service-connected low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 5292 
(2003); 4.71a including Diagnostic Code 5237 (in effect 
beginning on September 26, 2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at personal hearings before 
the RO and the undersigned.  

Further, by December 2002 letter and October 2003 statement 
of the case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and he 
has been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

VA's General Counsel has held that no VCAA notice is required 
for such downstream issues as entitlement to an increased 
initial evaluation for a disability for which service 
connection was just granted.  As such, no new VCAA notice 
regarding entitlement to an increased initial evaluation for 
a low back disability is required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that, 
in September 1982, the veteran complained of having back 
pain.  In October 1982, during service, the veteran suffered 
a left knee injury while playing football.  

On October 1982 medical examination, no back disorder was 
found.  On the corresponding report of medical history 
completed by the veteran, no back.  

On October 1983 medical examination report, no back disorder 
was noted.  On the corresponding report of medical history 
completed by the veteran, the veteran reported recurrent back 
pain.  

By October 1985 rating decision, the RO granted service 
connection for status post left anterior cruciate ligament 
reconstruction and assigned a 10 percent evaluation.  By 
January 1986 rating decision, the RO assigned a 20 percent 
evaluation for that disability.  

On November 2002 VA orthopedic examination, the examiner 
diagnosed low back pain with narrowing of the disc spaces 
between T12 and S1.  

On November 2002 VA general medical examination, the veteran 
complained of having daily lumbosacral pain and limitation of 
sitting, standing and walking.  The veteran stated that he 
could climb stairs and denied having radiating pain.  

On examination, the veteran's lumbosacral flexion was from 0 
to 70 degrees, his extension was from zero to 15 degrees.  
His right lateral flexion was from 0 to 10 degrees, and his 
left lateral flexion was from 0 to 15 degrees.  His right 
rotation was from 0 to 20 degrees, and his left rotation was 
from 0 to 30 degrees.  There was minimal tenderness to 
palpation from L2 to L5.  

On December 2002 VA orthopedic examination report, the 
examiner opined that leg length discrepancy caused low back 
pain but not disc space narrowing.  

By December 2002 rating decision, the RO granted service 
connection for low back pain with narrowing of the disc 
spaces between T12 and S1 as secondary to the veteran's 
service-connected left knee disability.  

At an August 2003 RO hearing, the veteran testified that he 
took pain medication for his back.  

On September 2003 VA orthopedic examination, the veteran 
complained of having low back pain with radiation into the 
thighs and some weakness.  The pain was constant, and 
frequent flare-ups caused the veteran to be immobile and 
bedridden.  These flare-ups occurred every two to three weeks 
and lasted between several hours and two days.  Prolonged 
sitting and the supine position caused the flare-ups.  There 
was no numbness or weakness.  The veteran used a cane.  He 
denied having had any back injury.  

On examination, the examiner noted no muscular or spinal 
deformity.  There was mild tenderness on palpation of the 
paraspinal muscles in the lumbar region.  The lumbar spine 
range of motion was from 0 to 55 degrees of flexion and from 
0 to 15 degrees of extension; his right lateral flexion was 
from 0 to 25 degrees, and his left lateral rotation was from 
0 to 15 degrees.  

The veteran's rotation to the right was from 0 to 25 degrees, 
and his rotation to the left was from 0 to 20 degrees.  The 
examiner diagnosed low back strain with arthritis evidenced 
on X-ray study in the lower thoracic and entire lumbar spine.  

A June 2004 X-ray study of the lumbosacral spine revealed no 
derangement of alignment of the vertebral bodies.  There was 
no significant or minor abnormality.  

In July 2004, the veteran testified at a videoconference 
hearing.  He indicated that he never suffered a back injury.  
He stated that leg length discrepancy caused by his left knee 
disability created spinal misalignment and disc degeneration.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5292.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective 
prior to September 26, 2003).  

On September 2003 VA orthopedic examination, lumbar spine 
range of motion was from 0 to 55 degrees of flexion, 0 to 15 
degrees of extension, from 0 to 25 degrees of right lateral 
motions and from 0 to 15 degrees of left lateral motion.  His 
rotation to the right was from 0 to 25 degrees, and rotation 
to the left was from 0 to 20 degrees.  

Based on these findings and in conjunction with complaints of 
chronic low back pain, objective tenderness to palpation, and 
frequency of flare-ups, the Board finds that a 40 percent 
evaluation is warranted under this provision.  

Other potentially applicable Diagnostic Codes in effect until 
September 26, 2003 would not warrant an evaluation in excess 
of 40 percent.  Diagnostic Code 5285 entails residuals of a 
vertebral fracture, but no vertebral fracture has been 
identified.  

Diagnostic Code 5286 pertains to complete bony fixation of 
the spine.  Id.  The veteran does not suffer from such 
symptomatology, and this Diagnostic Code is not for 
application.  

Diagnostic Code 5289 applies to lumbar spine ankylosis.  Id.  
The veteran is not shown to be suffering from lumbosacral 
ankylosis, and this Diagnostic Code is not for application.  

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  The Board notes that the rating criteria for 
evaluating intervertebral disc syndrome were recently amended 
as of September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  However, intervertebral disc disease 
syndrome is not a part of the service-connected disability 
and these provisions are not applicable to the veteran's 
claim.  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003)   

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective on September 26, 2003.  However, as 
service connection has not been established for 
intervertebral disc syndrome, these criteria are not for 
application in the instant appeal.  

In addition, as the medical evidence of record does not show 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar or of the entire spine, an evaluation in excess 
of 40 percent for the service-connected low back disability 
is not warranted under the new rating criteria, effective 
September 26, 2003.  

The Board observes that the veteran's symptoms do no appear 
to have fluctuated significantly over the course of the 
appeal, and the 40 percent evaluation granted herein is 
applicable throughout the entire appellate period.  See 
Fenderson, supra.  



ORDER

An increased rating of 40 percent, but not higher for the 
service-connected low back disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The veteran did not receive adequate VCAA notice with respect 
to the issue of entitlement to an increased rating for the 
service-connected left knee disability.  Rather, he was given 
notice regarding service connection claims in general.  

Thus, the RO must send the veteran proper VCAA notice to 
include the veteran's and VA's respective responsibilities as 
to obtaining and furnishing evidence.  Quartuccio, supra.  

The veteran also indicated that he was to undergo left knee 
surgery on July 19, 2004.  The RO must obtain any left knee 
surgical records or other recent treatment documents.  

The RO must schedule a VA orthopedic examination to assess 
the severity of the veteran's service-connected left anterior 
cruciate ligament reconstruction with degenerative changes 
and the residuals of a left knee injury with instability.  
The examiner must describe all symptoms and manifestations of 
the foregoing in conjunction with the directions set forth 
hereinbelow.  

The Board requires a medical opinion regarding whether the 
veteran's cervical spine disability as demonstrated by August 
2003 magnetic resonance imaging has been aggravated by his 
service-connected left knee disability.  

Action on the veteran's TDIU claim will be deferred pending 
resolution of the two increased rating issues being remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  

The case is REMANDED for the following development:

1.  The RO must send the veteran a letter 
outlining the provisions of VCAA to 
include the veteran's and VA's respective 
responsibilities as to obtaining and 
furnishing evidence.  See Quartuccio, 
supra.  The letter must pertain 
specifically to increased rating claims.  

2.  The RO must take appropriate steps to 
contact the veteran in order to obtain 
any July 2004 left knee surgical records 
and any clinical documents referable to 
treatment received for the service-
connected left knee disability since that 
time.  

3.  The RO must schedule a VA orthopedic 
examination to (1) determine the severity 
of the veteran's service-connected left 
anterior cruciate ligament reconstruction 
with degenerative changes and the 
residuals of a left knee injury with 
instability.  Range of motion 
measurements should be provided.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
left knee pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the left knee disability on 
range of motion.  The orthopedic examiner 
must (2) provide an opinion regarding 
whether the veteran's cervical spine 
disability has been aggravated by his 
service-connected left knee disability.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.   The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


